DETAILED ACTION

Response to Amendment
Claims 1-11, 13-15 and 21-25 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 5/5/2021.

Allowable Subject Matter
Claims 1-11, 13-15, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 5/5/2021 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a method of introducing additional lithium ions into a lithium ion cell using a temporary lithium additive, comprising introducing the temporary lithium additive into a positive electrode, wherein: the positive electrode further comprises a positive active material, the positive active material is different from the temporary lithium additive and comprises primary lithium ions; introducing an electrolyte between the positive electrode and a negative electrode; and applying a voltage between the positive electrode and the negative electrode thereby irreversibly decomposing the temporary lithium additive to produce the additional lithium ions and a gas-phase decomposition product; and removing the gas-phase decomposition product from the electrolyte.
Utsunomiya and Yushin are considered to be the prior art references of record closest to the aforementioned limitations of instant independent claim 1.  However, neither reference alone nor in combination discloses nor renders obvious all of the 
An additional search of the prior art did not reveal any additional references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725